Order, Supreme Court, New York County, entered .on June 21, 1976, unanimously modified, in the exercise of discretion, to the extent of directing the parties to serve formal pleadings and, as so modified, otherwise affirmed, without costs and without disbursements, for the reasons stated by Baer, J., at Special Term. Plaintiff shall serve its complaint within 20 days after service upon it of a copy of the order entered hereon, with notice of entry, and defendant’s answer shall be served 20 days thereafter. Concur—Murphy, J. P., Birns, Capozzoli, Lane and Nunez, JJ.